Citation Nr: 0902779	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  07-20 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right shoulder and upper arm disability.

2.  Entitlement to service connection for a right shoulder 
and upper arm disability.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The appellant served on active duty for training from 
February 1, 1976, to February 23, 1976.  She had no 
additional active duty, active duty for training, or inactive 
duty for training.

This matter comes before the Board of Veterans' Appeals 
(Board) from February and September 2006 rating decisions of 
a Department of Veterans Affairs (VA) Regional Office (RO) 
that respectively declined to reopen a previously denied 
claim of entitlement to service connection for a right 
shoulder and upper arm disability, and denied a claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD.  In July 2008, the appellant and 
her spouse testified before the Board at a hearing that was 
held in Washington, D.C.

This appeal was advanced on the Board's docket in January 
2009 pursuant to 38 C.F.R. § 20.900(c) (2008); 38 U.S.C.A. § 
7107(a)(2) (West 2002).

The issues of entitlement to service connection for a right 
shoulder and upper arm disability and for an acquired 
psychiatric disorder, to include PTSD are REMANDED to the RO 
via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The claim for service connection for a right shoulder and 
upper arm disability was previously denied in an August 1994 
rating decision.  The Board declined to reopen the claim in 
May 1998.  The appellant was notified of those decisions, but 
did not perfect an appeal of either decision.

2.  The evidence received since the last final denial in May 
1998 is new, in that it is not cumulative and was not 
previously considered by decision makers.  The evidence is 
also material because it raises a reasonable possibility of 
substantiating the appellant's claim.


CONCLUSIONS OF LAW

1.  The August 1994 and May 1998 decisions that respectively 
denied declined to reopen the claim for service connection 
for a right shoulder and upper arm disability are final.  
38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2008).

2.  New and material evidence has been received to reopen the 
claim for service connection for a right shoulder and upper 
arm disability.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 
38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO denied the appellant's claim of entitlement to service 
connection for a right shoulder and upper arm disability in 
an August 1994 rating decision, and the Board declined to 
reopen the claim in a May 1998 decision.  At the time of the 
initial denial in August 1994, the RO found that there was no 
current diagnosis of a right shoulder or upper arm 
disability, and the claim was denied.  Subsequently, the 
Board declined to reopen the claim, because although the 
appellant did submit evidence of a current diagnosis, there 
was no probative evidence demonstrating the right shoulder 
disability was related to her active duty for training.

Although in the February 2006 rating decision on appeal the 
RO declined to reopen the claim, the Board must consider the 
question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must end.  Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2008).  Thus, the August 1994 and May 1998 
decisions became final because the appellant did not file a 
timely appeal from either.

The claim for service connection for a right shoulder and 
upper arm disability may be reopened if new and material 
evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The appellant filed this application to reopen her 
claim in September 2005.  Under the applicable provisions, 
new evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final 
decision in May 1998 consisted of the appellant's service 
medical records, the appellant's post-service treatment 
records, and her own statements.  The Board found that there 
was no probative evidence demonstrating that the appellant's 
right shoulder disability was related to her period of active 
duty for training.  Accordingly, the Board declined to reopen 
the claim.  

After a review of all the evidence, the Board finds that the 
evidence received since the last final decision in May 1998 
is not cumulative of other evidence of record, relates to an 
unestablished fact, and raises a reasonable possibility of 
substantiating the claim.  

Newly received evidence includes a March 2006 letter in which 
the appellant's treating physician stated that it was at 
least as likely as not that the appellant's right shoulder 
disability was related to her active duty service.  The Board 
finds that statement relating the appellant's right shoulder 
disability to her active duty for training to be evidence 
that is both new and material, as it demonstrates a potential 
nexus to service.  The opinion has been presumed credible for 
the purpose of determining whether to reopen the claim.  The 
new evidence was not previously considered by agency decision 
makers, is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.303.  New evidence is sufficient to reopen a 
claim if it contributes to a more complete picture of the 
circumstances surrounding the origin of an appellant's 
disability, even where it may not convince the Board to grant 
the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Accordingly, the claim for service connection for a right 
shoulder and upper arm disability is reopened.  


ORDER

The claim for service connection for a right shoulder and 
upper arm disability is reopened; to that extent only, the 
appeal is allowed.


REMAND

Additional development is needed prior to further disposition 
of the claims.

The record reflects that the appellant served 23 days of 
active duty for training prior to her release from such duty, 
and that during that period, the appellant sustained a right 
shoulder injury.  In a statement signed on February 23, 1976, 
the appellant waived further retention on active duty for 
training for the purpose of healing her "shoulder 
dislocation/separation."  As the appellant waived further 
retention on active duty for training for the purpose of 
healing her injury, it appears that at the time of her 
release from active duty for training, the appellant had an 
unhealed shoulder dislocation/separation.

The appellant contends that the right shoulder injury 
sustained on active duty for training predisposed her to 
later injury.  Post-service medical records reflect that the 
appellant was diagnosed with right shoulder impingement 
syndrome in May 1994 and that she has continued to receive 
periodic treatment for her right shoulder problems since that 
time.  Her private treating physician has related her right 
shoulder problems to the injury sustained during active duty 
for training.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2008).  Given the length 
of time between the injury sustained on active duty for 
training and the 1994 injury, it is unclear to the Board 
whether the appellant's original right shoulder injury was 
acute and transitory and resolved without residual 
disability, or whether it did, in fact, predispose her to 
subsequent injury or contribute to any subsequent injury.  
Therefore, the Board finds that a VA examination is necessary 
to determine whether it is at least as likely as not that the 
appellant's right shoulder disability is related to the 
injury sustained on active duty for training.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Next, the appellant contends that she has an acquired 
psychiatric disorder, to include PTSD, as a result of an 
assault she experienced while on active duty for training.  
At the very least, the appellant contends that the assault 
aggravated a pre-existing psychiatric disorder.

A review of the appellant's service medical records reflects 
that on examination in June 1975, prior to enlistment in the 
Reserves, the appellant complained of frequent trouble 
sleeping, depression and excessive worry, and nervous 
trouble.  Psychiatric examination revealed "some 
immaturity."  It was noted that the appellant had had 
trouble with anxiety but it was felt that she would adjust.  

The appellant's service records do not corroborate her 
account of the assault.  In July 2008 testimony before the 
Board, the appellant stated that she had informed her drill 
sergeant and captain of the assault the morning after the 
assault occurred.  She reportedly was instructed by her 
captain to "keep her mouth shut."  

If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the appellant's service records may corroborate the 
appellant's account of the stressor incident.  Examples of 
such evidence include, but are not limited to:  records from 
law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; 
and statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in these sources. Examples of behavior changes that 
may constitute credible evidence of the stressor include, but 
are not limited to:  a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  38 C.F.R. § 3.304(f)(3) 
(2008).

While the appellant's service records do not corroborate the 
account of the assault, they do include a February 9, 1976, 
notation indicating that the appellant reported to the troop 
medical clinic stating that she had an appointment with the 
chaplain and that she could not wait.  It is not clear from 
the record, however, what the appellant intended to discuss 
with the chaplain.  

In July 2008 testimony before the Board, the appellant 
offered additional statements in support of her account of 
the assault.  She stated that she was impregnated as a result 
of the assault.  As proof of this, she stated that she had 
not had sexual intercourse with anyone aside from the 
assailant, and that the premature stillborn birth of her 
child in August 1976 child coincided with the time of the 
assault.  As further proof that she had not had sexual 
intercourse with anyone else, she stated that she had 
consented to receiving the rubella vaccination on February 
18, 1976, which required her declaration that she was not 
currently pregnant, nor would she become so for at least two 
months, as the vaccination was known to cause fetal harm.  
She also stated, and her husband corroborated in his 
testimony, that she had told her husband of the assault 
shortly after her release from active duty for training.

VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3) (2008); Patton v. West, 12 Vet. App. 272 
(1999); YR v. West, 11 Vet. App. 393 (1998).  Because it is 
unclear to the Board whether the testimony and evidence in 
the service medical records is sufficient to indicate that a 
personal assault occurred, the Board finds that a remand for 
an examination and opinion in this regard is appropriate.

In addition, because the record reflects that the appellant's 
currently diagnosed psychiatric problems may be related in 
part to her right shoulder disability, the Board finds that 
the claim for service connection for an acquired psychiatric 
disorder, to include PTSD, is inextricably intertwined with 
the appellant's pending claim for service connection for a 
right shoulder disability, as the resolution of that claim 
might have bearing upon the claim for service connection for 
an acquired psychiatric disorder.  The appropriate remedy 
where a pending claim is inextricably intertwined with claim 
currently on appeal is to defer adjudication of the claim on 
appeal pending the adjudication of the inextricably 
intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the appellant for an 
examination for the purpose of 
ascertaining whether any current right 
shoulder disability is related to the 
injury sustained during her 1976 active 
duty for training.  The claims folder 
should be made available to and be 
reviewed by the examiner.  All 
indicated studies should be performed 
and all findings should be reported in 
detail.  The examiner should opine as 
to whether it is at least as likely as 
not that the appellant's right shoulder 
disability had its onset during active 
duty for training or whether the in-
service injury may have predisposed the 
appellant to subsequent injury.  In 
doing so, the examiner should reconcile 
the opinions with the May 1995 and 
March 2006 conclusions of the 
appellant's treating physician.  

2.  Schedule the appellant for a VA 
psychiatric examination for the purpose 
of ascertaining whether any currently 
diagnosed psychiatric disorder is 
etiologically related to her period of 
active duty for training.  The claims 
folder must be made available and 
reviewed by the examiner.  All 
indicated testing should be conducted.

a.  Prior to the examination, the 
RO must identify for the examiner 
any stressor or stressors that are 
established by the record.

b.  The examiner must opine as to 
whether the evidence indicates 
that the claimed in-service sexual 
assault occurred.

c.  If a diagnosis of PTSD is 
appropriate, the examiner should 
specify (1) whether each alleged 
stressor found to be established 
by the evidence of record (whether 
by the RO or in the case of the 
alleged personal assault, in the 
examiner's opinion) was sufficient 
to produce PTSD; (2) whether the 
remaining diagnostic criteria to 
support the diagnosis of PTSD have 
been satisfied; and (3) whether 
there is a link between the 
current symptomatology and one or 
more of the in-service stressors 
sufficient to produce PTSD.  In 
offering these assessments, the 
examiner must acknowledge and 
comment on the lay evidence.  Any 
opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

d.  If the examination results in 
a psychiatric diagnosis other than 
PTSD, the examiner should offer an 
opinion as to the etiology of the 
non-PTSD psychiatric disorder, to 
include whether it is at least as 
likely as not (a 50 percent or 
greater probability) that any 
currently demonstrated psychiatric 
disorder, other than PTSD, is 
related to the appellant's active 
duty for training.  In this 
regard, the examiner should also 
offer an opinion as to whether it 
is at least as likely as not that 
any psychiatric disorder that pre-
existed her period of active duty 
for training was aggravated or 
permanently worsened as a result 
of her active duty for training.  
Finally, the examiner should offer 
an opinion as to whether her 
psychiatric disorder is in any way 
related to her right shoulder 
disability.  Again, in offering 
these assessments, the examiner 
must acknowledge and comment on 
the lay evidence.

3.  Then, readjudicate the 
appellant's claims.  If action 
remains adverse to the appellant, 
issue a supplemental statement of 
the case and allow the appropriate 
time for response.  Then, return 
the case to the Board.



The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


